STATEOFMICHIGAN

                                   SUPREME COURT


JOHN V. NEWTON and BARRY NEWTON,
          Plaintiffs-Appellants,
                                                        SC: 150367
v                                                       COA: 315556
                                                        Macomb PC: 2011-203001-CZ
REBA SILVIO, GASPARE SILVIO, WENDY
NIENHAUS, and JANICE BLACKLEDGE,
           Defendants-Appellees.
__________________________________________/

    Statement of Justice Viviano Denying Plaintiffs-Appellants’ Motion to Disqualify
                                   November 4, 2014

        VIVIANO, J. On November 4, 2014, appellants filed to a motion to disqualify me

from this case. In their motion, appellants state that while I was serving as Chief Judge in

Macomb County, “all Macomb County Probate Judges eventually recused and/or

deferred from taking action in this matter and the matter was referred to the state court

administrator’s office for the assignment of an out-county [sic] Judge to act in the

Macomb County Probate Court.” In their Application for Leave to Appeal and appellate

brief to the Court of Appeals, appellants further explain that after Macomb Probate

Judges O’Sullivan and George recused themselves from this case because of prior

dealings with one of the witnesses, “both counsel of record were then advised by the then
Chief Judge of the Macomb County Probate Court that the State Court Administrator’s

Office would be reassigning a new judge.”

      The only document in the record supporting my involvement is limited to my

signature, in my capacity as Chief Judge, approving the requested reassignment. This is

in keeping with my very vague recollection of this case that I had no involvement beyond

operating in my administrative capacity as Chief Judge to facilitate reassignment in light

of Judge O’Sullivan’s and Judge George’s recusals. Further, appellants have failed to

articulate any grounds under MCR 2.003(C) on which to justify my recusal.

      Accordingly, I see no reason to recuse myself from this case and would deny the

motion.




                                            2